Exhibit 10.4

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 31st day of
August 2009, between Activision Publishing, Inc. (the “Employer”), a subsidiary
of Activision Blizzard, Inc. (“Activision Blizzard” and, together with its
subsidiaries, the “Activision Blizzard Group”), and Christopher Walther (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.             Term of Employment

 

(a)             The term of your employment under this Agreement (the “Term”)
shall commence on or before December 1, 2009 (the “Effective Date”) and shall
end on December 31, 2012  (the “Expiration Date”) (or such earlier date on which
your employment is terminated under Section 9).  The Employer shall have the
option to extend the Term by up to one year by notifying you in writing of its
intent to do so at least six (6) months prior to the original Expiration Date. 
The final date of any such extended Term shall thereafter be referred to as the
“Expiration Date” for purposes of this Agreement and the Term shall end on such
date (or such earlier date on which your employment is terminated).  Except as
set forth in Section 11(s), upon the Expiration Date (or such earlier date on
which your employment is terminated) all obligations and rights under this
Agreement shall immediately lapse.

 

(b)             You and the Employer each agree to provide the other with at
least six (6) months notice of any intent not to continue your employment
following the Expiration Date.   If your employment continues beyond the
Expiration Date, you shall be an at-will employee whose employment may be
terminated by either party to this Agreement at any time for any reason.

 

2.             Compensation

 

(a)             Subject to the provisions of this Agreement, in full
consideration for all rights and services provided by you under this Agreement,
during the Term you shall receive only the compensation set forth in this
Section 2.

 

(b)             Commencing on the Effective Date, you shall receive an annual
base salary (“Base Salary”) of $500,000, which shall be paid in accordance with
the Employer’s payroll policies.  Your Base Salary shall be reviewed
periodically and may be increased by an amount determined by the Employer, in
its sole and absolute discretion.

 

--------------------------------------------------------------------------------


 

(c)             You will be eligible to receive an annual discretionary bonus
(the “Annual Bonus”).  Your target Annual Bonus for each calendar year will be
seventy five percent (75%) of your Base Salary.  In all instances, the actual
amount of the Annual Bonus, if any, shall be determined by the Employer, in its
sole and absolute discretion, and may be based on, among other things, the
portion of the year falling in the Term, your overall performance and the
performance of the Employer, Activision Blizzard and the Activision Blizzard
Group.  The Annual Bonus, if any, will be paid at the same time bonuses for that
year are generally paid to other executives, but in no event earlier than the
first day of the first month, or later than the 15th day of the third month, of
the year following the year to which the Annual Bonus relates.  In all
instances, you must remain continuously employed by the Activision Blizzard
Group through the date on which an Annual Bonus, if any, is paid to be eligible
to receive such Annual Bonus.

 

(d)           Subject to the approval of the Compensation Committee of the Board
of Directors of Activision Blizzard (the “Compensation Committee”), Activision
Blizzard will grant to you a non-qualified stock option to purchase 300,000
shares of Activision Blizzard’s common stock (the “Option”) and 75,000
restricted share units which represent the conditional right to receive shares
of Activision Blizzard’s common stock (the “RSUs,” and collectively with the
Option, the “Equity Awards”).

 

(i)            One-third of the Option will vest on each of December 31, 2010,
December 31, 2011 and December 30, 2012, subject to your remaining employed by
the Activision Blizzard Group through the applicable vesting date.

 

(ii)           One-third of the RSUs will vest on each of December 31, 2010,
December 31, 2011 and December 30, 2012, subject to your remaining employed by
the Activision Blizzard Group through such vesting date.

 

You acknowledge that the grant of Equity Awards pursuant to this Section 2(d) is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”) and Activision Blizzard’s standard
forms of award agreement (as modified to the extent necessary to reflect the
provisions of Section 10).  In the event of a conflict between this Agreement
and the terms of the Incentive Plan or award agreements, the Incentive Plan or
the award agreements, as applicable, shall govern.

 

Within three weeks of the Effective Date, the Employer will provide you with a
sign on bonus in the amount of $350,000 (less applicable taxes).  This bonus
will not be fully earned by you until you have completed two years of employment
under this Agreement.  Specifically, should your employment with the Employer
terminate other than pursuant to Section 9(b), 9(c), 9(d) or 9(e) prior to the
first anniversary of the Effective Date, you agree to repay the Employer 100% of
the net amount of this bonus (after taking into account any tax credit and/or
refund you are entitled to receive as a result of such repayment) within 60 days
of the termination of your employment.  Should your employment with the Employer
terminate other than pursuant to Section 9(b), 9(c), 9(d) or 9(e) at any point
after the first anniversary, but prior to the second anniversary, of the
Effective Date, you agree to repay the Employer 50% of the bonus (after taking
into account any tax credit and/or refund you are entitled to receive as a
result of such repayment) within 60 days of the termination of your employment. 
If you remain employed by the Activision Blizzard

 

2

--------------------------------------------------------------------------------


 

Group through the second anniversary of the Effective Date, the bonus shall be
fully earned as of such date such that if your employment subsequently
terminates for any reason you will not have to repay any portion of the bonus. 
The fact that you are receiving this bonus and the terms under which you will be
required to repay the bonus in no way affect your other obligations under this
Agreement.

 

(e)             In connection with your relocation to the Los Angeles area, you
shall be entitled to the relocation benefits set forth in, and determined in
accordance with and otherwise subject to the terms and conditions of, the
“Relocation Summary” attached hereto as Exhibit C hereto.  Notwithstanding
anything to the contrary in this Agreement or in the Relocation Summary, should
your employment with the Employer terminate other than pursuant to Section 9(b),
9(c), 9(d) or 9(e) prior to the first anniversary of the Effective Date, you
agree to repay the Employer 100% of any relocation expenses for which you were
reimbursed by the Employer within 60 days of the termination of your employment.

 

3.             Title; Location

 

You shall serve as Chief Legal Officer of Activision Blizzard.  Your principal
place of business initially shall be the Employer’s headquarters in Santa
Monica, California; provided, however, that you acknowledge and agree that you
may be required to travel from time to time for business reasons.

 

4.             Duties

 

You shall report directly to the Chief Corporate Officer (or such other
executive of the Activision Blizzard Group as may be determined from time to
time by it in its sole and absolute discretion) and shall have such duties
commensurate with your position as may be assigned to you from time to time by
the Chief Corporate Officer (or, as applicable, such other executive designated
by the Employer).  You are also required to read, review and observe all of the
Activision Blizzard Group’s policies, procedures, rules and regulations in
effect from time to time during the Term that apply to employees of the
Employer, including, without limitation, the Code of Business Conduct and
Ethics, as amended from time to time.  You shall devote your full-time working
time to the performance of your duties hereunder, shall faithfully serve the
Employer, shall in all respects conform to and comply with the lawful directions
and instructions given to you by the Chief Corporate Officer (or such other
executive of the Activision Blizzard Group as may be determined from time to
time by the Employer in its sole and absolute discretion) and shall use your
best efforts to promote and serve the interests of the Activision Blizzard
Group.  Further, you shall at all times place the Employer’s interests above
your own, not take any actions that would conflict with the Employer’s interests
and shall perform all your duties for the Employer with the highest duty of
care.  Further, you shall not, directly or indirectly, render services of any
kind to any other person or organization, whether on your own behalf or on
behalf of others, without the consent of the Chief Corporate Officer or
otherwise engage in activities that would interfere with your faithful and
diligent performance of your duties hereunder; provided, however, that you may
serve on civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.

 

3

--------------------------------------------------------------------------------


 

5.             Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.             Other Benefits

 

(a)             You shall be eligible to participate in all health, welfare,
retirement, pension, life insurance, disability, perquisite and similar plans,
programs and arrangements generally available to executives of the Employer from
time to time during the Term, subject to the then-prevailing terms, conditions
and eligibility requirements of each such plan, program, or arrangement. In
addition to the foregoing benefits, Employer will provide you during the Term,
at Employer’s expense, with a supplemental term life insurance policy with a
face amount of $2,000,000 through a carrier of Employer’s choice (the “Target
Face Amount”), subject to your insurability.  If it is determined that you are
insurable at a higher cost than a healthy individual of like age, the face
amount of such insurance coverage will be reduced to the maximum face amount of
coverage that may be obtained for the cost of coverage of the Target Face Amount
for such healthy individual.

 

(b)             You expressly agree and acknowledge that, after the Expiration
Date (or such earlier date on which your employment is terminated), you shall
not be entitled to any additional benefits, except as specifically provided in
this Agreement and the benefit plans in which you participate during the Term,
and subject in each case to the then-prevailing terms and conditions of each
such plan.

 

7.             Vacation and Paid Holidays

 

(a)             You will generally be entitled to paid vacation days in
accordance with the normal vacation policies of the Employer in effect from time
to time; provided, however, that you will be entitled to at least twenty (20)
paid vacation days per year.

 

(b)             You shall be entitled to all paid holidays allowed by the
Employer to its full-time employees in the United States.

 

8.             Protection of the Employer’s Interests

 

(a)             Duty of Loyalty.  During the Term, you will owe a “Duty of
Loyalty” to the Employer, which includes, but is not limited to, you not
competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the Activision Blizzard
Group; provided, however, that nothing in this Section 8(a) will limit your
right to own up to five percent (5%) of any of the debt or equity securities of
any business organization that is then required to file reports with the
Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.

 

(b)             Property of the Activision Blizzard Group.  All rights worldwide
with respect to any and all intellectual or other property of any nature
produced, created or suggested by you, whether on your own time or not, alone or
with others, during the term of your employment or resulting from your services
which (i) relate in any manner at the time of conception or reduction to
practice to the actual or demonstrably anticipated business of the Activision
Blizzard Group, (ii) result from or are suggested by any task assigned to you or
any work

 

4

--------------------------------------------------------------------------------


 

performed by you on behalf of the Activision Blizzard Group, (iii) were created
using the time or resources of the Activision Blizzard Group, or (iv) are based
on any property owned or idea conceived by the Activision Blizzard Group, shall
be deemed to be a work made for hire and shall be the sole and exclusive
property of the Activision Blizzard Group.  You agree to execute, acknowledge
and deliver to the Employer, at the Employer’s request, such further documents,
including copyright and patent assignments, as the Employer finds appropriate to
evidence the Activision Blizzard Group’s rights in such property.  Your
agreement to assign to the Activision Blizzard Group any of your rights as set
forth in this Section 8(b) shall not apply to any invention that qualifies fully
under the provisions of California Labor Code Section 2870, where no equipment,
supplies, facility or trade secret information of the Activision Blizzard Group
was used, where the invention was developed entirely upon your own time, where
the invention does not relate to the Activision Blizzard Group’s business, and
where the invention does not result from any work performed by you for the
Activision Blizzard Group.

 

(c)             Covenant Not to Shop.  Other than during the final six
(6) months of the Term, you shall not negotiate for employment with any entity
or person outside of the Activision Blizzard Group.  During the search process
and thereafter you shall remain strictly subject to your continuing obligations
under this Agreement, including, without limitation, your Duty of Loyalty,
compliance with the Activision Blizzard Group’s policies and your
confidentiality obligations.

 

(d)             Confidentiality.  You acknowledge, and the Employer agrees, that
during your employment you will have access to and become informed of
confidential and proprietary information concerning the Activision Blizzard
Group.  During your employment and at all times following the termination of
your employment, confidential or proprietary information of any entity in the
Activision Blizzard Group shall not be used by you or disclosed or made
available by you to any person except as required in the course of your
employment with the Activision Blizzard Group.  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Employee Proprietary Information Agreement attached as Exhibit A
hereto (the “Proprietary Information Agreement”) as of the Effective Date and
you agree that all terms and conditions contained in such agreement, and all of
your obligations and commitments provided for in such agreement, shall be
deemed, and hereby are, incorporated into this Agreement as if set forth in full
herein.

 

(e)             Return of Property and Resignation from Office.  You acknowledge
that, upon termination of your employment for any reason whatsoever (or at any
time on the Employer’s request), you will promptly deliver to the Activision
Blizzard Group or surrender to the Activision Blizzard Group’s representative
all property of any entity in the Activision Blizzard Group, including, without
limitation, all documents and other materials (and all copies thereof) relating
to the Activision Blizzard Group’s business, all identification and access
cards, all contact lists and third party business cards however and wherever
preserved, and any equipment provided by any entity in the Activision Blizzard
Group, including, without limitation, computers, telephones, personal digital
assistants, memory cards and similar devices that you possess or have in your
custody or under your control. You will cooperate with the Activision Blizzard
Group by participating in interviews to share any knowledge you may have
regarding the Activision Blizzard Group’s intellectual or other property with
personnel

 

5

--------------------------------------------------------------------------------


 

designated by the Activision Blizzard Group.  You also agree to resign from any
office held by you within the Activision Blizzard Group immediately upon
termination of your employment for any reason whatsoever (or at any time on the
Employer’s request) and you irrevocably appoint any person designated as the
Activision Blizzard Group’s representative at that time as your delegate to
effect such resignation.

 

(f)            Covenant Not to Solicit.

 

(i)            During your employment, you shall not, at any time or for any
reason, either alone or jointly, with or on behalf of others, whether as
principal, partner, agent, representative, equity holder, director, employee,
consultant or otherwise, directly or indirectly: (a)  offer employment to, or
solicit the employment or engagement of, or otherwise entice away from the
employment or engagement of the Activision Blizzard Group, either for your own
account or for any other person, firm or company, any person employed or
otherwise engaged by any entity in the Activision Blizzard Group, whether or not
such person would commit any breach of a contract by reason of his or her
leaving the service of the Activision Blizzard Group; or (b) solicit, induce or
entice any client, customer, contractor, licensor, agent, supplier, partner or
other business relationship of any entity in the Activision Blizzard Group to
terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)           For a period of two (2) years following the termination of your
employment for any reason whatsoever, you shall not, at any time or for any
reason, either alone or jointly, with or on behalf of others, whether as
principal, partner, agent, representative, equity holder, director, employee,
consultant or otherwise, directly or indirectly solicit the employment or
engagement of, either for your own account or for any other person, firm or
company, any person employed or otherwise engaged by any entity in the
Activision Blizzard Group (or any person who was employed or otherwise engaged
by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

(iii)          During your employment and at all times following the termination
of your employment for any reason whatsoever, you shall not, at any time or for
any reason, use the confidential, trade secret information of the Activision
Blizzard Group or any other unlawful means to directly or indirectly solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(iv)          You expressly acknowledge and agree that the restrictions
contained in this Section 8(f) are reasonably tailored to protect the Activision
Blizzard Group’s confidential information and trade secrets and to ensure that
you

 

6

--------------------------------------------------------------------------------


 

do not violate your Duty of Loyalty or any other fiduciary duty to the Employer,
and are reasonable in all circumstances in scope, duration and all other
respects. The provisions of this Section 8(f) shall survive the expiration or
earlier termination of this Agreement.

 

9.             Termination of Employment

 

(a)           By the Employer for Cause.

 

(i)            At any time during the Term, the Employer may terminate your
employment for “Cause,” which shall mean a reasonable and good-faith
determination by the Employer that you (i) engaged in gross negligence in the
performance of your duties or willfully and continuously failed or refused to
perform any duties reasonably requested in the course of your employment;
(ii) engaged in fraud, dishonesty, or any other serious misconduct that causes
or has the potential to cause, harm to any entity in the Activision Blizzard
Group, including its business or reputation; (iii) materially violated any
lawful directives or policies of the Activision Blizzard Group or any laws,
rules or regulations applicable to your employment with the Activision Blizzard
Group; (iv) materially breached this Agreement; (v) materially breached any
proprietary information or confidentiality agreement with any entity in the
Activision Blizzard Group; (vi) were convicted of, or pled guilty or no contest
to, a felony or crime involving dishonesty or moral turpitude; or
(vii) materially breached your fiduciary duties to the Activision Blizzard
Group.

 

(ii)           In the case of any termination for Cause that is curable without
any residual damage (financial or otherwise) to the Employer or any entity in
the Activision Blizzard Group, the Employer shall give you at least thirty (30)
days written notice of its intent to terminate your employment; provided, that
in no event shall any termination pursuant to clause (vi) of the definition of
Cause be deemed curable.  The notice shall specify (x) the effective date of
your termination and (y) the particular acts or circumstances that constitute
Cause for such termination.  You shall be given the opportunity within fifteen
(15) days after receiving the notice to explain why Cause does not exist or to
cure any basis for Cause (other than a termination pursuant to clause (vi) of
the definition thereof).  Within fifteen (15) days after any such explanation or
cure, the Employer will make its final determination regarding whether Cause
exists and deliver such determination to you in writing.  If the final decision
is that Cause exists and no cure has occurred, your employment with the Employer
shall be terminated for Cause as of the date of termination specified in the
original notice.  If the final decision is that Cause does not exist or a cure
has occurred, your employment with the Employer shall not be terminated for
Cause at that time.

 

(iii)          If your employment terminates for any reason other than a
termination by the Employer for Cause, at a time when the Employer had Cause to
terminate you (or would have had Cause if it then knew all relevant facts)

 

7

--------------------------------------------------------------------------------


 

under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause, your
termination shall be treated as a termination by the Employer for Cause.

 

(b)             By the Employer Without Cause.  The Employer may terminate your
employment without Cause at any time during the Term and such termination shall
not be deemed a breach by the Employer of any term of this Agreement or any
other duty or obligation, expressed or implied, which the Employer may owe to
you pursuant to any principle or provision of law.

 

(c)             By You If Your Principal Place of Business Is Relocated Without
Your Consent.  At any time during the Term, you may terminate your employment
if, without your written agreement or other voluntary action on your part, the
Employer reassigns your principal place of business to a location that is more
than fifty (50) miles from your principal place of business as of the Effective
Date and that materially and adversely affects your commute; provided, however,
that you must (i) provide the Employer with written notice of your intent to
terminate your employment under this Section 9(c) and a description of the event
you believe gives you the right to do so within thirty (30) days after the
initial existence of the event and (ii) the Employer shall have ninety (90) days
after you provide the notice described above to cure any such default (the “Cure
Period”).  You will have five (5) days following the end of the Cure Period to
terminate your employment, after which your ability to terminate your employment
under this Section 9(c) will no longer exist.

 

(d)             Death.  In the event of your death during the Term, your
employment shall terminate immediately as of the date of your death.

 

(e)             Disability.  In the event that you are or become “disabled,” the
Employer shall, to the extent permitted by applicable law, have the right to
terminate your employment.  For purposes of this Agreement, “disabled” shall
mean that either (i) you are receiving benefits under any long-term disability
plan of the Employer then in effect, or (ii) if there is no such long-term
disability plan of the Employer then in effect, you have a long-term and
continuous physical or mental impairment that renders you unable to perform the
duties required of you under this Agreement, even with the Employer providing
you a reasonable accommodation, as determined by a physician mutually acceptable
to you and the Employer.  You shall cooperate and make yourself available for
any medical examination requested by the Employer with respect to any
determination of whether you are disabled within ten (10) days of such a
request.  Without limiting the generality of the foregoing, to the extent
provided by the Employer’s policies and practices then in effect, you shall not
receive any Base Salary during any period in which you are disabled; provided,
however, that nothing in this Section 9(e) shall impact any right you may have
to any payments under the Employer’s short-term and long-term disability plans,
if any.

 

10.          Termination of Obligations and Severance Payments

 

(a)           General.  Upon the termination of your employment pursuant to
Section 9, your rights and the Employer’s obligations to you under this
Agreement shall immediately terminate except as provided in this Section 10 and
Section 11(s), and you (or your heirs or estate, as applicable) shall be
entitled to receive any amounts or benefits set forth below (subject in all
cases to Sections 10(f), 11(q) and 11(r)).  The payments and benefits provided
pursuant to this Section 10 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be

 

8

--------------------------------------------------------------------------------


 

in full and final settlement of all obligations of the Activision Blizzard Group
to you under this Agreement.  You shall have no further right to receive any
other compensation benefits following your termination of employment for any
reason except as set forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)            an amount equal to the Annual Bonus that the Employer determines,
in its sole discretion, you would have received in accordance with
Section 2(c) for any year that ended prior to the Termination Date had you
remained employed through the date such bonus would have been otherwise been
paid; and

 

(ii)           an amount equal to the Annual Bonus that the Employer determines,
in its sole discretion, you would have received in accordance with
Section 2(c) for the year in which your Termination Date occurs had you had
remained employed through the date such bonus would have been paid, multiplied
by a fraction, the numerator of which is the number corresponding to the
calendar month in which the Termination Date occurs and the denominator of which
is 12, where, for purposes of calculating the amount of such bonus, any goals
will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)           Death.  In the event your employment is terminated under
Section 9(d):

 

(i)            Basic Severance.  Your heirs or estate, as the case may be, shall
receive payment of the Basic Severance in a lump sum within thirty (30) days
following the Termination Date unless a different payment date is prescribed by
an applicable compensation, incentive or benefit plan, in which case payment
shall be made in accordance with such plan;

 

(ii)           Lump Sum Payment of Two Times Base Salary.  Your heirs or estate,
as the case may be, shall receive payment of an amount equal to two (2) times
the Base Salary (at the rate in effect as of the Termination Date) in a lump sum
within thirty (30) days following the Termination Date; provided, however, that
this amount shall be reduced by any payments to which you become entitled upon
death under any Employer-sponsored plan other than the $2,000,000 life insurance
policy;

 

(iii)          Bonus Severance.  Your heirs or estate, as the case may be, shall
receive payment of the Bonus Severance in a lump sum no later than the 15th day

 

9

--------------------------------------------------------------------------------


 

of the third month of the year following the year to which the underlying amount
relates; and

 

(iv)          Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest.  All vested RSUs shall be paid in accordance with their terms. 
Any vested portion of the Option shall remain exercisable until the earlier of
(i) one (1) year after the Termination Date or (ii) the original expiration date
of the Option.  Any Equity Awards that are not vested as of your Termination
Date will be cancelled immediately.

 

(c)           Termination by the Employer Without Cause, by You if Your
Principal Place of Business Is Relocated Without Your Consent or by the Employer
if You Become Disabled.  In the event the Employer terminates your employment
under Section 9(b), you terminate your employment under Section 9(c) or the
Employer terminates your employment under Section 9(e):

 

(i)            Basic Severance.  You or your legal representative, as the case
may be, shall receive payment of the Basic Severance in a lump sum within thirty
(30) days following the Termination Date unless a different payment date is
prescribed by an applicable compensation, incentive or benefit plan, in which
case payment shall be made in accordance with such plan;

 

(ii)           Salary Continuation.  Subject to Section 10(f)(ii), you or your
legal representative, as the case may be, shall receive the payment of an amount
equal to the Base Salary (at the rate in effect on the Termination Date) that
you would have received had you remained employed through the Expiration Date
(the “Salary Continuation Period”), which amount shall be paid in equal
installments commencing on the first payroll date following the 60th day
following the Termination Date in accordance with the Employer’s payroll
practices in effect on the Termination Date, provided that the first such
payment shall include any installments relating to the 60 day period following
the Termination Date; provided, however, that, to the extent doing so will not
result in the imposition of additional taxes under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (the “Code”), this amount shall be reduced by any
payments which you have received or to which you become entitled under any
Employer-sponsored long-term disability plan;

 

(iii)          Bonus Severance.  You or your legal representative, as the case
may be, shall receive payment of the Bonus Severance in a lump sum no later than
the 15th day of the third month of the year following the year to which the
underlying amount relates;

 

(iv)          Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest.  All vested RSUs shall be paid in accordance with their terms. 
Any vested portion of the Option shall remain exercisable until the earlier of
(x) thirty (30) days after the Termination Date and (y) the original expiration
date of the Option.  Any Equity Awards that are not vested as of your
Termination Date will be cancelled immediately; and

 

10

--------------------------------------------------------------------------------


 

(v)           Severance Conditioned Upon Release.  Payments and benefits
described in Sections 10(c)(ii) and 10(c)(iii) are conditioned upon your
execution or your legal representative’s execution of a waiver and release in a
form prepared by the Employer and that release becoming effective and
irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the
Termination Date, you shall not be entitled to any payments under this
Section 10(c) other than the Basic Severance.

 

(d)           Termination by the Employer For Cause.  In the event your
employment is terminated by the Employer under Section 9(a), then:

 

(i)            Basic Severance.  You shall receive payment of the Basic
Severance in a lump sum within thirty (30) days following the Termination Date
unless a different payment date is prescribed by an applicable compensation,
incentive or benefit plan, in which case payment shall be made in accordance
with such plan; and

 

(ii)           Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest and, whether or not vested, shall no longer be exercisable and
shall be cancelled immediately.

 

(e)           Termination on the Expiration Date.   In the event your employment
terminates on the Expiration Date, then:

 

(i)            Basic Severance.  You shall receive payment of the Basic
Severance in a lump sum within thirty (30) days following the Termination Date
unless a different payment date is prescribed by an applicable compensation,
incentive or benefit plan, in which case payment shall be made in accordance
with such plan; and

 

(ii)           Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest.  All vested RSUs shall be paid in accordance with their terms. 
Any vested portion of the Option shall remain exercisable until the earlier of
(x) thirty (30) days after the Termination Date and (y) the original expiration
date of the Option.  Any Equity Awards that are not vested as of the Expiration
Date will be cancelled immediately; and

 

(iii)          Annual Bonus.  You shall receive payment of an amount equal to
the Annual Bonus that the Employer determines, in its sole discretion, you would
have received in accordance with Section 2(c) for the fiscal year ending on the
Expiration Date had you remained employed through the date such bonus would have
been otherwise been paid.  Such payment will be made to you in a lump sum no
later than the 15th day of the third month of the year following the year to
which the underlying amount relates.

 

(f)            Breach of Post-termination Obligations or Subsequent Employment.

 

(i)            Breach of Post-termination Obligations. In the event that you
materially breach any of your obligations under Section 8, the Employer’s
obligation,

 

11

--------------------------------------------------------------------------------


 

if any, to make payments and provide benefits under Section 10 (other than
payment of the Basic Severance) shall immediately and permanently cease and you
shall not be entitled to any such payments or benefits.

 

(ii)           Subsequent Employment. Notwithstanding anything to the contrary
contained herein, if, at any time during the Salary Continuation Period, you
obtain subsequent employment and/or provide services of any kind for
compensation, whether as principal, owner, partner, agent, shareholder,
director, employee, consultant, advisor or otherwise, to any person, company,
venture or other person or business entity, you must promptly notify the
Employer and payments under Section 10(c)(ii) shall be refunded by you to the
Employer (to the extent already paid) and shall be offset (to the extent payable
in the future) by the amount of Base Compensation (as defined below) earned by,
paid to, or granted to you during or with respect to the Salary Continuation
Period.  “Base Compensation” shall mean the amount of your base salary or, if
applicable, wages you earn (or are paid or granted) during or with respect to
any subsequent employment or services arrangement; provided, however, such base
salary or wages shall be deemed, in all cases, to equal no less than 35% of the
total compensation (including, without limitation, any and all amounts of
salary, bonus and all other kinds of cash or in-kind or equity-based
compensation) you earn, are paid, or are granted during or with respect to such
subsequent employment or services arrangement and which are paid to you, vest or
otherwise accrue with respect to services performed by you, during or with
respect to the Salary Continuation Period.

 

11.          General Provisions

 

(a)             Entire Agreement.  This Agreement and, the Proprietary
Information Agreement and the New Employee Letter and Certification (as defined
in Section 11(d)) supersede all prior or contemporaneous agreements and
statements, whether written or oral, concerning the terms of your employment
with the Activision Blizzard Group, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
the Employer and you.  To the extent that this Agreement conflicts with any of
the Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

 

(b)             Use of Employee’s Name and Likeness.  You hereby irrevocably
grant the Activision Blizzard Group the right, but not the obligation, to use
your name or likeness in any product made by the Activision Blizzard Group or
for any publicity or advertising purpose in any medium now known or hereafter
existing.

 

(c)             Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by you without the prior
written consent of the Employer.  The Employer may assign this Agreement or all
or any part of its rights and obligations under this Agreement at any time to
any member of the Activision Blizzard Group or to a successor to all or
substantially all of the business or assets of the Employer and following such
assignment all references to the Employer shall be deemed to refer to such
assignee and the Employer shall thereafter have no obligation under this
Agreement.

 

12

--------------------------------------------------------------------------------


 

(d)             No Conflict with Prior Agreements.  You represent to the
Employer that neither your commencement of employment under this Agreement nor
the performance of your duties under this Agreement conflicts or will conflict
with any contractual or legal commitment on your part to any third party, nor
does it or will it violate or interfere with any rights of any third party.  If
you have acquired any confidential or proprietary information in the course of
your prior employment or otherwise in connection with your provision of services
to any entity outside the Activision Blizzard Group, during the Term you will
fully comply with any duties to such entity then-applicable to you not to
disclose or otherwise use such information.  Without limiting the generality of
the foregoing, you acknowledge signing and delivering to the Employer the New
Employee Letter and Certification attached as Exhibit B hereto (the “New
Employee Letter and Certification”) as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(e)             Successors.  This Agreement shall be binding on and inure to the
benefit of the Employer and its successors and assigns, including successors by
merger and operation of law.  This Agreement shall also be binding on and inure
to the benefit of you and your heirs, executors, administrators and legal
representatives.

 

(f)              Waiver.  No waiver by you or the Employer at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

 

(g)             Expiration.  This Agreement does not constitute a commitment of
the Employer with regard to your employment, express or implied, other than to
the extent expressly provided for herein.  Upon the Expiration Date, or, if
earlier, the termination of this Agreement pursuant to Section 9, neither the
Employer nor you shall have any obligation to the other with respect to your
continued employment.

 

(h)             Taxation.  The Employer may withhold from any payments made
under the Agreement all federal, state, city or other applicable taxes or
amounts as shall be required or permitted pursuant to any law, governmental
regulation or ruling or agreement with you.

 

(i)              Immigration.  In accordance with the Immigration Reform and
Control Act of 1986, employment under this Agreement is conditioned upon
satisfactory proof of your identity and legal ability to work in the United
States.

 

(j)              Choice of Law.  Except to the extent governed by federal law,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California or whatever other state in which you were last employed
by the Employer, without regard to conflict of law principles.

 

(k)             Arbitration.

 

(i)            Except as otherwise provided in this Agreement, any dispute or
controversy between the Employer and you will be settled by final and

 

13

--------------------------------------------------------------------------------


 

binding arbitration by a single arbitrator to be held in the city in which you
were last employed by the Employer, unless the Employer and you agree otherwise,
in accordance with the JAMS rules for resolution of employment disputes then in
effect, except as provided in this Section 11(k).  The arbitrator the parties
select will have the authority to grant any party all remedies otherwise
available by law, but will not have the power to grant any remedy that would not
be available in a state or federal court in the jurisdiction in which the
arbitration is being held.  Either party may seek court intervention in a
dispute for interim equitable relief in a court of competent subject matter
jurisdiction located within the city in which you were last employed by the
Employer, but the resort to interim equitable relief will be pending and in aid
of arbitration only, and in such cases the trial on the merits of the action
will occur in front of, and will be decided by, the arbitrator, who will have
the same ability to order legal or equitable remedies as could a court of
general jurisdiction.  The arbitrator will have the authority to hear and
rule on dispositive motions (such as motions for summary adjudication or summary
judgment) and has the exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this agreement to
arbitrate claims, including but not limited to any claim that all or any part of
this agreement is void or voidable.    This agreement to arbitrate applies to
all claims that the Employer may have against you or that you may have against
the Employer or the Employer’s current and former officers, directors,
employees, representatives and agents, and/or all entities affiliated with the
Employer, as well as the current and former officers, directors, employees,
representatives and agents of those affiliates. This arbitration obligation
shall not prohibit the Employer or you from filing a claim with an
administrative agency, nor does it apply to claims for workers’ compensation or
unemployment benefits, claims for benefits under an employee welfare or pension
plan that specifies a different dispute resolution procedure, or claims which,
by law, cannot be compelled to binding arbitration via private agreement.

 

(ii)           Notwithstanding anything to the contrary in the rules of JAMS,
the arbitration shall provide (a) for written discovery and depositions as
provided under the Federal Rules of Civil Procedure and (b) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based which must be issued no later than thirty (30)
days after a dispositive motion is heard or an arbitration hearing has
completed.  The Employer will pay the fees and administrative costs charged by
the arbitrator and JAMS; provided, however, that if you initiate the
arbitration, you must initiate it by paying to JAMS an amount equal to the
filing fee for the state court of general jurisdiction in the state in which you
were last employed by the Employer.

 

(iii)          Either party will have the same amount of time to file any claim
against any other party as it would have if the claim had been filed in state or
federal court in the city in which you were last employed by the Employer.  In
conducting the arbitration, the arbitrator shall follow the Federal Rules of
Evidence (including but not limited to all applicable privileges).

 

14

--------------------------------------------------------------------------------


 

(iv)          The arbitrator must be experienced in employment law.  He or she
will be selected by the mutual agreement of the parties.  If the parties cannot
agree on an arbitrator, the parties will alternately strike names from a list
provided by JAMS until only one name remains.  If a JAMS arbitrator is not
available to conduct an arbitration in the city in which you last worked for the
Employer, then another similar arbitration service provider will be selected by
the mutual agreement of the parties (and all references to JAMS in this
Section 11(k) will be deemed to be references to that arbitration service
provider).

 

(v)           The decision of the arbitrator will be final, conclusive and
binding on the parties to the arbitration.  The prevailing party in the
arbitration, as determined by the arbitrator, shall be entitled to recover
his/her or its reasonable attorneys’ fees, experts’ fees and costs, including
the costs or fees charged by the arbitrator and JAMS, in addition to such other
relief as may be granted, under the standards provided by law for awarding such
fees and costs applicable to the claims asserted.  Judgment may be entered on
the arbitrator’s decision in any court having jurisdiction.

 

(vi)          You understand that your and the Employer’s agreement to arbitrate
all disputes means that both you and the Employer are waiving your right to file
a court action, except for requests for injunctive relief pending arbitration. 
You also understand that both you and the Employer are giving up any right to a
jury trial.

 

(l)              Severability.  It is expressly agreed by the parties that each
of the provisions included in Section 8(f) is separate, distinct, and severable
from the other and remaining provisions of Section 8(f), and that the invalidity
or unenforceability of any Section 8(f) provision shall not affect the validity
or enforceability of any other provision or provisions of this Agreement.  If
any provision of this Agreement is held to be illegal, invalid or unenforceable
under, or would require the commission of any act contrary to, existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a legal and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(m)            Services Unique.  You recognize that the services being performed
by you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you.

 

(n)             Injunctive Relief.  In the event of a breach of or threatened
breach of the provisions of this Agreement regarding the exclusivity of your
services and the provisions of Section 8, you agree that any remedy at law would
be inadequate.  Accordingly, you agree that the Employer is entitled to obtain
injunctive relief for such breaches or threatened breaches in

 

15

--------------------------------------------------------------------------------


 

any court of competent jurisdiction.  The injunctive relief provided for in
Section 11(k)(i) and this Section 11(n) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court or arbitrator’s issuance of an
injunction.

 

(o)             Remedies Cumulative.  The remedies in this Agreement are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

 

(p)             Headings.  The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.

 

(q)             Section 409A.  To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A.  The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  Notwithstanding
anything contained herein to the contrary, to the extent any payment under this
Agreement is subject to Section 409A, you shall not be considered to have
terminated employment with the Employer for purposes of the Agreement and no
payments shall be due to you under the Agreement which are payable upon your
termination of employment unless you would be considered to have incurred a
“separation from service” from the Employer within the meaning of Section 409A. 
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Agreement during the
six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)              Section 280G and Section 162(m).  Notwithstanding anything
herein to the contrary, in the event that you receive any payments or
distributions, whether payable, distributed or distributable pursuant to the
terms of this Agreement or otherwise, that constitute “parachute payments”
within the meaning of Section 280G of the Code, and the net after-tax amount of
the parachute payment is less than the net after-tax amount if the aggregate
payment to be made to you were three times your “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be

 

16

--------------------------------------------------------------------------------


 

reduced to an amount that will equal three times your base amount, less $1.00. 
To the extent the aggregate of the amounts constituting the parachute payments
are required to be so reduced, the amounts provided under Section 10 of this
Agreement shall be reduced (if necessary, to zero) with amounts that are payable
first reduced first; provided, however, that, in all events the payments
provided under Section 10 of this Agreement which are not subject to
Section 409A shall be reduced first.  Similarly, you agree that no payments or
distributions, whether payable, distributed or distributable pursuant to the
terms of this Agreement or otherwise, shall be made to you if the Employer
reasonably anticipates that Section 162(m) of the Code would prevent the
Employer from receiving a deduction for such payment.  If, however, any payment
is not made pursuant to the previous sentence, the Employer shall make such
payment as soon as practicable in the first calendar year that it reasonably
determines that it can do so and still receive a deduction for such payment. 
The determinations to be made with respect to this Section 12(r) shall be made
by a certified public accounting firm designated by the Employer.

 

(s)             Survivability.  The provisions of Sections 8, 10, 11(b), 11(c),
11(e), 11(f), 11(h), 11(i), 11(k), 11(l), 11(m), 11(n), 11(o), 11(q), 11(r),
this 11(s) and Section 12 (as well as the Proprietary Information Agreement and
the New Employee Letter and Certification) shall survive the termination or
expiration of this Agreement

 

(t)              Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

(u)             Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement.  You understand and agree that any attorney
retained by the Employer, the Activision Blizzard Group or any member of
management who has discussed any term or condition of this Agreement with you or
your advisor is only acting on behalf of the Employer and not on your behalf.

 

(v)             Right to Negotiate.  You hereby acknowledge that you have been
given the opportunity to participate in the negotiation of the terms of this
Agreement.  You acknowledge and confirm that you have read this Agreement and
fully understand its terms and contents.

 

(w)            No Broker.  You have given no indication, representation or
commitment of any nature to any broker, finder, agent or other third party to
the effect that any fees or commissions of any nature are, or under any
circumstances might be, payable by the Activision Blizzard Group in connection
with your employment under this Agreement.

 

12.          Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all liabilities, costs
and claims, and all expenses actually and reasonably incurred by you in
connection therewith by reason of the fact that you are or were employed by the
Activision Blizzard Group, including, without limitation, all costs and expenses
actually and reasonably incurred by you in defense of litigation arising out of
your employment hereunder.

 

17

--------------------------------------------------------------------------------


 

13.          Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

 

Activision Publishing, Inc.

 

 

3100 Ocean Park Boulevard

 

 

Santa Monica, California 90405

 

 

Attention: Chief Corporate Officer

 

 

 

To You:

 

Christopher Walther

 

 

c/o Ben B. Stockton, Jr.

 

 

4545 Sienna Court

 

 

Evansville, IN 47711

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employer

 

 

Employee

 

 

 

ACTIVISION PUBLISHING, INC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Tippl

 

 

/s/ Christopher Walther

 

Thomas Tippl

 

 

Christopher Walther

 

Chief Corporate Officer

 

 

 

 

 

 

 

 

Date:

September 1, 2009

 

Date:

August 31, 2009

 

18

--------------------------------------------------------------------------------